Citation Nr: 0022273	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-27 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted, which 
is sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from November 1955 to January 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision from the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection 
for psychosis.  In September 1997, the veteran's claims file 
was forwarded to the Indianapolis, Indiana, RO for further 
development and adjudication.  The veteran's claims file was 
subsequently forwarded to the Nashville, Tennessee, RO, in 
December 1997, the Montgomery, Alabama, RO in August 1999, 
and the Waco, Texas, RO in March 2000.  


FINDINGS OF FACT

1. By decision dated in April 1988, the RO denied service 
connection for a nervous condition.  The appellant 
was properly notified of that decision, and did not 
perfect a timely appeal.

2. The evidence received subsequent to the April 1988 RO 
decision, for the claim for service connection for a 
psychiatric disorder, is not cumulative or redundant, 
bears directly and substantially upon the specific matter 
under consideration, and must be considered to fairly 
decide the merits of the appellant's claim.

3. The record contains no competent medical evidence 
providing a nexus between the veteran's psychiatric 
disorder, diagnosed as bipolar disorder, major depression, 
organic brain syndrome, personality disorder, paranoid 
schizophrenia, and schizoaffective disorder, and any 
incident of service.



CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156(a) (1999).

2. The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's enlistment examination in November 1955 
reported no psychiatric abnormalities and the veteran denied 
a history of psychiatric symptomatology.  The veteran's 
service medical records in August 1959 note that the veteran 
was seen for "uncontrolled acting out," while under the 
influence of alcohol.  The veteran was found to be an 
aggressive individual with frequent mood swings and poor 
emotional control.  The examiner noted that the veteran was 
not psychotic or neurotic and no psychiatric treatment was 
indicated.  Psychiatric examination in November 1959 revealed 
a diagnosis of antisocial personality manifested by excessive 
intoxication, lack of motivation and inability to form strong 
relationships with any person, group, or code.  A history of 
difficulty adjusting to school prior to service was noted, as 
well as numerous infractions of the Uniform Code during 
service, which the veteran reported were due to intoxication.  
The veteran's separation medical examination in January 1960 
reported that psychiatric evaluation was essentially negative 
and the veteran denied a history of psychiatric 
symptomatology.  

In February 1988, the veteran filed an initial claim for VA 
benefits for service connection for a "mental condition."  
By rating decision in April 1988, the RO denied service 
connection for a nervous condition.  The RO noted that 
service connection for alcoholism had previously been denied 
and that the only diagnosis during service had been of a 
personality disorder, which is a constitutional or 
developmental abnormality and not a disability under the law.  
The veteran was notified of this decision under cover letter 
dated in May 1988.  The RO decision is final as to evidence 
of record at the time.  38 C.F.R. § 19.192 (1987) (38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1103 (1999)).  

The veteran filed a request to reopen his claim for service 
connection for a nervous condition in September 1996.  The 
evidence, submitted since the final RO decision in April 
1988, includes private and VA treatment and hospitalization 
records and statements from the veteran.  

In February 1988, the veteran underwent a private 
psychological evaluation with D.G.H., Ph.D., including 
various psychological testing and clinical interview.  
The veteran reported that he had always been distrustful and 
afraid of people and stated that he was discharged from 
military service in 1960 due to mental immaturity.  Dr. 
D.G.H. provided diagnoses of recurrent major depression with 
psychotic features, mild organic brain syndrome, and 
personality disorder not otherwise specified with dependent 
and antisocial features.  

The veteran was hospitalized in March 1988, April 1988, and 
June 1988 with diagnoses of major depression with suicidal 
ideation and psychotic features, paranoid schizophrenia, and 
alcohol abuse.  VA domiciliary care records from November 
1987 to May 1988 note diagnoses of ethanol abuse, history of 
depression with suicidal thoughts, and personality disorder.  
VA medical records, dated from January 1990 to June 1991, 
including hospitalizations in May and August 1990, provided 
diagnoses of bipolar disorder, schizoaffective disorder, and 
alcohol abuse and dependence.  Private hospital records from 
May 1993, July 1993, and April 1995 showed diagnoses of 
schizoaffective disorder, alcohol related dementia, and 
alcohol dependence.  The April 1995 records noted a history 
of suicide attempts dating from 1969 to 1983 with multiple 
hospitalizations.  The veteran was hospitalized in a VA 
facility in August 1996, April 1997, and September 1997 with 
diagnoses of bipolar disorder, alcohol abuse, and history of 
alcoholism.  The veteran was hospitalized in a private 
facility in September 1997 for complaints of cardiac pain.  
Secondary diagnoses of history of bipolar disorder, 
schizoaffective disorder and alcohol abuse were reported.  
The record further contains ongoing VA mental health clinic 
treatment records.  None of the records provided an opinion 
as to any relationship of the veteran's psychiatric disorders 
and any incident of his military service. 

In his notice of disagreement, received in May 1997, the 
veteran stated that he was discharged from military service 
due to mental instability.  He indicated that he had gone 
through most of his life, since discharge from service, with 
bipolar disorder without knowing what the problem was.  In a 
statement, received in July 1997, the veteran stated that he 
was misdiagnosed during service and had been diagnosed as 
manic-depressive since release from service.  In his VA Form 
9, substantive appeal, received in September 1997, the 
veteran stated that his schizoaffective disorder and manic 
depression were life long diseases that had followed him all 
of his life and were aggravated by his military service.  

In an undated questionnaire entitled "Activities of Daily 
Living" the veteran stated that his nervousness and chronic 
depression started during his military service.  He noted 
that he was discharged for mental problems.  

In October 1997, M.L.B., M.D., reported that the veteran was 
first diagnosed with bipolar disorder in 1987, "but he 
received a medical discharge from the service in 1960."  Dr. 
M.L.B. stated that the veteran's first suicide attempt was in 
1968.  Diagnoses of bipolar disorder and alcohol dependence 
were reported.  


II. Analysis

In Ashford v. Brown, 10 Vet. App. 120 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 11, 
1999) (hereinafter, "the Court") held that, 
"[n]otwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veteran's] 
'lung condition,' by any name, remains the same."  Ashford 
v. Brown, 10 Vet. App. at 123.  The RO denied the veteran's 
claim for service connection for a nervous condition in April 
1988.  The veteran's current claim for service connection for 
a nervous condition, although reported by the RO as for 
"psychosis," "remains the same" as that previously 
considered.  Thus, the Board must first determine if new and 
material evidence sufficient to reopen the claim has been 
received.

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Although the Board considered and denied 
the appellant's claim on a ground different from that of 
the RO, the appellant has not been prejudiced by the 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).  As the Board finds that new 
and material evidence has been submitted, and proceeds to a 
consideration of the veteran's claim for service connection 
based on review of the record as a whole, the veteran has not 
been prejudiced by consideration under this standard in the 
first instance.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).

The veteran's claim for service connection for a mental 
disorder was previously denied by the RO in April 1988.  
Since that time the veteran has submitted private and VA 
treatment and hospitalization records and statements from the 
veteran.  Prior to the RO decision in April 1988, the record 
contained no current diagnosis of a psychiatric disorder.  
The records submitted since that decision contain reports of 
treatment and diagnoses for several psychiatric conditions.  
These records are both new and material, in that they were 
not previously considered by the RO and establish one of the 
elements necessary for a well-grounded claim.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the veteran's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease 
or injury] and the current disability."   Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996).

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing post-
service continuity of symptomatology; and c) Medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

As noted above the veteran has submitted evidence of a 
current psychiatric disorder.  The VA and private treatment 
and hospitalization records report diagnoses of bipolar 
disorder, major depression, organic brain syndrome, 
personality disorder, paranoid schizophrenia, schizoaffective 
disorder, and alcohol abuse and dependence.  

The veteran's service medical records contain psychiatric 
evaluations, but report a diagnosis of personality disorder 
only.  Personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of the 
legislation.  38 C.F.R. § 3.303(c) (1999).

The record contains no competent medical evidence of a nexus 
between the veteran's current psychiatric disorders and any 
incident of the veteran's military service.  Although Dr. 
D.G.H. noted that the veteran reported symptomatology since 
military service, no opinion was provided indicating that 
this symptomatology was related to his current disorder.  
Similarly, Dr. M.L.B. noted that the veteran reported that he 
received a medical discharge from service, but did not 
connect the veteran's current diagnoses with any 
symptomatology existing during service.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence" and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

As noted above, the veteran was treated during service for a 
personality disorder.  None of the medical records provided a 
relationship between the symptomatology noted during service 
and attributed to a personality disorder and the veteran's 
current psychiatric disorder.  The Board notes that the 
veteran was first diagnosed with a psychiatric disorder, 
bipolar disorder, in 1987, more than 25 years after discharge 
from active military service.  The first report of psychotic 
behavior, suicide attempts was in 1968, eight years after the 
veteran's discharge from service.  The record contains 
numerous medical records noting treatment for the veteran's 
psychiatric disorders and his ongoing alcoholism, but none of 
the medical records note any relation between these current 
diagnoses and the veteran's military service.  

The Board notes that in his substantive appeal the veteran 
contended that his psychiatric disorders were aggravated by 
his military service.  Every veteran shall be presumed in 
sound condition except for defects noted when examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed before 
service will rebut the presumption.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1997).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In the instant 
case, there is no evidence that the veteran had a pre-
existing psychiatric disorder, aside from the constitutional 
or developmental personality disorder.  As there was no pre-
existing psychiatric disorder, aggravation is not for 
consideration.  As noted above, there is no medical evidence 
of a connection between the symptomatology attributed to 
personality disorder, both pre-service and during service, 
and the veteran's current psychiatric disorders.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Hensley v. West, 212 F.3d 1255, 1260 
(Fed. Cir. 2000); Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103(a) (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette, 8 Vet. App. at 79-80.  Section 5103(a) 
imposes an obligation to notify a veteran of factual evidence 
needed only when the circumstances of a case put VA on notice 
that relevant evidence may have existed, or could have been 
obtained, that if true, would have made the claim 
"plausible" and that such evidence had not been submitted 
with the application.  Smith v. West, 214 F.3d 1331, 1334 
(Fed. Cir. 2000) (per curiam).  The veteran has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

The application to reopen the claim of service connection for 
a psychiatric disorder is granted.

Entitlement to service connection for a psychiatric disorder 
is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 10 -


- 10 -


